Order entered December 18, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-01419-CV

               IN THE INTEREST OF K.R.C. AND L.R.C., CHILDREN

                   On Appeal from the 429th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 429-51917-2010

                                      ORDER
      We GRANT appellee’s November 22, 2013 motion to stay mediation and objection to

mediation and VACATE our November 12, 2013 mediation order.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE